The rule quoted does not apply in cases of divorce. No decree can be made without proof of the allegations of the bill. A decree pro confesso therefore amounts to little if anything at all. Hancock v. Hancock, 55 Fla. 680, 45 Sou. Rep. 1020. The public is interested; the decree may affect children as well as public morals. In dealing with a decree pro confesso therefore the Judge has large discretion. Spencer v. Spencer, 61 Fla. 777, 55 Sou. Rep. 71. See also State v. Wolf, 63 Fla. 291, 58 Sou. Rep. 41. The proceedings on account of the nature of the cause are largely within the Judge's discretion.